Title: From Thomas Jefferson to Edmund Bacon, 1 March 1807
From: Jefferson, Thomas
To: Bacon, Edmund


                        
                            Sir
                     
                            Washington Mar. 1. 1807.
                        
                        I suppose Davy will set out tomorrow, and of course that he will hardly be back to Monticello before the
                            13th. in the mean time the season is advancing. I think therefore you had better take up the thorns in the Nursery, &
                            plant them in the hedge of the South orchard as soon as the weather becomes favorable for it. the plants are to be every
                            where 6. inches apart. a caution very strictly to be attended to is that when you take the plants out of the nursery, let
                            the roots be exposed to the air as short a time & as little as possible. nothing is so fatal to a plant as the air
                            getting at the root, and more than half the loss in transplanting is from that cause.   mr Perry was wrong in saying I had
                            blamed you about the building the cooper house & stable at the mill. there is not such an idea in my letter.   the blame
                            was all for himself which I thought was for any body. however he has given me such an explanation since as satisfies me as
                            to him also.   I expect to be at home about the 12th. or 13th. you will be so good as to lay in for us the provisions in
                            fowls, muttons &c as has been usually done. mrs Randolph can advise you as to particulars. Accept my best wishes.
                        
                            Th: Jefferson
                     
                        
                    